November 28,  2022

DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1) and Ho (U.S. Patent No. 6,837,545 B1). 

    PNG
    media_image1.png
    309
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    205
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    301
    208
    media_image4.png
    Greyscale

	Lepper et al teach the structure substantially as claimed including a chair, comprising: a chair back that tapers from a top to a bottom, wherein the back is adjacent to the chair; wherein a first bottom portion of the bottom of the back member is attached to a bottom surface and a rear side of a seat; the seat tapers from a front side to the rear side at a second angle and a base attached to the bottom surface of the seat, the base comprising legs and each leg comprising a caster; a back cushion attached to a first portion of a back-member front surface; wherein a second bottom portion of the bottom of the back member extends below the bottom surface of the seat.  (see Figures 1-2).  

    PNG
    media_image5.png
    497
    330
    media_image5.png
    Greyscale

Lepper et al also teach that a gap exists between the bottom of the chair back and the back of the chair seat (see annotated Fig. 2 above). Lepper et al also teach that the base has more than four legs that has casters attached to the legs. Lepper et al do not teach retractable arm rests, each retractable arm rest comprising a retractable adjustment that allows the corresponding retractable arm rest to pivot forwardly to rest adjacent to a first side portion of a given side of the chair seat and each retractable arm rest adapted to pivot rearwardly to rest adjacent to a second side portion of the given side of the chair seat or that each retractable arm rest further comprises an arm rail with a height adjustment mechanism that when activated allows the corresponding retractable arm rest to adjust up and down through a slot in the corresponding arm rail, each retractable arm rest affixed to a top of the corresponding arm rail.

    PNG
    media_image6.png
    313
    212
    media_image6.png
    Greyscale
 
    PNG
    media_image6.png
    313
    212
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    319
    212
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    285
    220
    media_image8.png
    Greyscale

However, Yang teaches retractable arm rests, the retractable arm rests configured to be  affixed along sides of the chair seat, each retractable arm rest comprises a retractable adjustment that allows the corresponding retractable arm rest to pivot forwardly to rest adjacent to a first side portion of a given side of the chair seat and each retractable arm rest adapted to pivot rearwardly to rest adjacent to a second side portion of the given side of the chair seat, that allows the corresponding retractable arm rest to be lowered, folded, or retracted towards the chair back wherein each retractable adjustment allows the corresponding arm rest to have a range of motion of approximately 180 degrees. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to include retractable armrests, as taught by Yang, so that the chair taught by Lepper et al can have arm rests when desired but allow the arm rests to be moved to a non-use position if the arm rests are not needed or to give a person seated in the seat more lateral room if needed.  The retractable armrests would allow a rear and side sitting clearance area defined by a first portion of the bottom of the chair back, a second portion of the back for the chair seat, and at least one of the retractable arm rests in a retracted position; herein the rear and side sitting clearance area is sufficient to accommodate a person sitting in the chair while wearing a tool belt, a duty belt, or while carrying weaponry, as defined in claims 5-6. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to include two armrests each having an arm bracket that is configured to be attached on opposing sides of a seat, each arm bracket comprising: a button to retract the arm bracket in a downward and rearward direction from an original upright position to a retracted position., since it would allow an original seat clearance when the two arm brackets are in the original upright position to be less than a larger seat clearance when at least one of the two arm brackets are in the retracted position, allowing the chair to be adjusted to accommodate persons of different sizes and physiques and provide different levels of comfort to a wide variety of individuals.


    PNG
    media_image9.png
    302
    233
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    322
    162
    media_image10.png
    Greyscale

Ho teaches the concept of a retractable arm rest further comprises an arm rail 1 with a height adjustment mechanism that when activated allows the corresponding retractable arm rest to adjust up and down through a slot in the corresponding arm rail, the retractable arm rest affixed to a top of the corresponding arm rail. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to include retractable arm rests that an arm rail with a height adjustment mechanism that when activated allows the corresponding retractable arm rest to adjust up and down through a slot in the corresponding arm rail, the retractable arm rest affixed to a top of the corresponding arm rail, as taught by Ho, since such armrests are well known in the art and the structures disclosed by Ho that allows for vertical adjustment of the armrest is also an alternative conventional method of providing vertical adjustment of an armrest to that of Yang.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1) and Ho (U.S. Patent No. 6,837,545 B1), as applied to claims 2, 13, and 20 above, and further in view of Neustat (U.S. Patent Application Publication No. 2007/0040424  A1).
Lepper et al in view of Yang and Ho teaches the structure substantially as claimed but does not teach that the chair back and the chair seat are at least partially upholstered in a ballistic nylon.

    PNG
    media_image11.png
    188
    308
    media_image11.png
    Greyscale

However, Neustat teaches a slip cover made of ballistic nylon.  It would have been obvious and well within the level of ordinary skill in the art to upholster the chair back and chair seat, as taught by Lepper et al in view of Yang, with a ballistic nylon, as taught by Neustat, since ballistic nylon can be found in backpacks, luggage, belts and straps, motorcycle jackets, watch bands, and knife sheaths, and chainsaw protective chaps covering the fronts of the chainsaw operator's legs. The ballistic nylon would create a chair that is more puncture resistant and less prone to cuts and tears when exposed to sharp edges.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claims 2 and 13 above, and further in view of Roslund, Jr. et al (U.S. No. 6,361,110  B1).
Lepper et al in view of Yang and Ho teaches the structure substantially as claimed but does not teach that the base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.

    PNG
    media_image12.png
    339
    225
    media_image12.png
    Greyscale

However, Roslund, Jr. et al teach base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the base, as taught by Lepper et al in view of Yan, to include a base that further comprises a pneumatic cylinder, seat as taught by Roslund, Jr. et al since it would allow the chair to vertically adjusted to accommodate persons of all heights..

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1) and Ho (U.S. Patent No. 6,837,545 B1), as applied to claims 2  and 13above, and further in view of Wingerter (U.S. Design Patent No. D363401).
Lepper et al in view of Yang and Ho teaches the structure substantially as claimed but does not teach that a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back.
		
    PNG
    media_image13.png
    224
    291
    media_image13.png
    Greyscale

However, Wingerter teaches the concept a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back, as taught by Wingerter,  since it is a design choice and since the bottom portion extends below the bottom of the surface of the seat and is not intended to support the lower portion of a person’s back, it is not necessary for it to have a cushion

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1) and Ho (U.S. Patent No. 6,837,545 B1), as applied to claim 2 above, and further in view of Crawford (U.S. Patent No. 5,037,158).
Lepper et al in view of Yang and Ho teaches the structure substantially as claimed but does not teach that the bottom of the chair back is attached under the chair seat.
	
    PNG
    media_image14.png
    342
    244
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    312
    221
    media_image15.png
    Greyscale

However, Crawford teaches a chair that includes teaches the concept of the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a back with the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back, as taught by Crawford, since it would allow the back to vertically adjustable to accommodate persons of various heights and sizes.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1) and Ho (U.S. Patent No. 6,837,545 B1), as applied to claim  13above, and further in view of Roslund, Jr. (U.S. Patent No. 6,027,169).
Lepper et al in view of Yang  and Ho teaches the structure substantially as claimed but does not teach that the base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward and that the base further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle.
				
    PNG
    media_image16.png
    226
    229
    media_image16.png
    Greyscale

However, Roslund, Jr. teaches a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward (See Fig. 14) and a base that further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle..  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward, as taught by Roslund, Jr., since it would permit occupant-selected sliding and repositioning of the seat member  to accommodate the comfort needs of various persons.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney B White/            Primary Examiner, Art Unit 3636